Title: To Thomas Jefferson from William Short, 11 March 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam, March 11. 1791

A letter which I received by the last post from my Secretary in Paris informs me that the national assembly have changed their decree with respect to the American oils imported into France. On the representation of the committees they have reduced the duty from 12.₶ to 6.₶ the quintal. I do not find this circumstance mentioned in the journals of the assembly, but he gives it to me as having that moment received it from the member of the diplomatic committee who was most instrumental in obtaining the reduction and who desired him to communicate it to me. The committee were for some time determined to propose the reduction to 8.₶ only. The secretary whom I left at Paris urged the reduction to 6.₶ with so much force that he at length prevailed on them to risk it. Their greatest objection was the fear of its not passing in the assembly, and that the aversion of the members to change any of their decrees together with so considerable a reduction would defeat the plan altogether. I can have no doubt that this reduction has been decreed, from the manner in which it is communicated to me, still I should have been better satisfied if it had not been omitted in the journal.—The committees calculate that the internal duties hitherto paid on oils and to which the American were subject (independent of the duty of 11.₶5. the barrel on entering the kingdom) were upwards of 5.₶ the quintal. By the arret du conseil, the duty would have been at present  only 7.₶10. the barrel of 500℔. Still the 6₶ being in lieu of all other duties is considered as giving greater facilities to the importation of the American oils than they would have had under the former Government.
I received also by the last post an account of some alterations made by the assembly in their decree concerning the importation of tobacco. It is confined to French vessels and those of the country where it is made, except that from the Levant which can be imported in French vessels only. With respect to that made in the United States it must be brought immediately from thence to France. The difference of duty on the article imported in French or foreign vessels remains as when I last wrote to you viz. 6.₶5s. the quintal. The ports at which foreign tobacco is allowed to be entered are very numerous as well in the Atlantic as the Mediterranean and indeed are all where any American vessel would wish to go.
I am making use of the same means to get changed that part of the decree that makes so great a difference between French and American vessels, which I did with respect to the oils. I have long ceased however even attempting to conjecture what the assembly will do in any case. There are many arguments to be used for inducing them to put the vessels of the two nations on the same footing. The objection however which will be constantly made will be the foreign tonnage to which their vessels are subjected with us. They will insist probably on making a similar difference in their ports, but as I am sure that they were surprized into the fixing a difference which exceeds the value of the freight I have some hopes of inducing them to lower it.
Scenes of disorder and riot are exhibited from time to time in Paris of the most alarming kind. The departure of the King’s aunts is one of the pretexts. It is not yet known here whether they have been allowed to quit the kingdom. The repairing of the chateau de Vincennes in order to transport there some of those confined in the different prisons of Paris, gave rise lately to a mob which threatened bloodshed between the rioters and the garde nationale. At the same time a number of persons either totally unknown or known as enemies to the present order of things entered in crowds into the King’s appartments. It being found that they had arms concealed under their clothes, they were disarmed, and some of them arrested. The reason they give for their conduct is a desire to defend the King whom they supposed in danger in that moment of disorder. It is probable that was the true cause,  but many suspect an intention in them to make use of that moment for carrying off the King to some other part of the Kingdom or perhaps out of it.—Such scenes must be expected so long as the present anarchy continues; and it is certain that the assembly either from inability or design do nothing to prevent it.
The Bishop of Spire, one of those foreign princes who suffers by the decrees of the national assembly has refused absolutely to enter into negotiation for an indemnity. The manner in which he has answered the propositions of the minister of France would induce a belief that he counts on being well supported. This however will probably depend on circumstances. The disorders of France may in time beget so much internal discontent as to invite foreign interference, but I cannot think that they would have any thing of that sort to fear if their government were properly organised or order restored. Even the greatest enemies of the revolution wish now for peace and personal security at the expence of the sacrifices they have been obliged to make.
The preparations for defense which the court of Petersburg are now making with much activity, shew that they expect an attack in the north both by land and sea. As yet the scene is not sufficiently unfolded to give a perfect idea of who will be the principal actors. It is said that Denmark insists on being allowed to observe a perfect neutrality and that the urgent applications of England and Prussia have not been sufficient to change their system.
An object of serious negotiation at present is to induce Poland to yield Dantzick to Prussia. There are many difficulties in the way, but they will probably be removed by the influence of England. The inducement held out to Poland is to obtain by this means such a reduction of the transit duties paid to Prussia as to enable them to rivalize Russia in the exportation of naval stores.
I am now signing the obligations as fast as I receive them from the notary who is slow beyond all idea. As soon as they are finished which will be the day after to morrow I shall set out for Paris. I beg you to be persuaded of the sentiments of attachment and respect with which I have the honor to be Dear Sir, Your most obedient & Most humble servant,

W: Short

